Citation Nr: 0518742	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  00-01 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to compensation for tooth #8.

3.  Entitlement to Department of Veterans Affairs outpatient 
dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to 
June 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  In May 2003, the Board 
remanded the issues of entitlement to VA outpatient dental 
treatment and compensation for tooth #8 to the RO for further 
development, which had been previously remanded as a result 
of a March 2001 in this matter.  The issue of service 
connection for Bell's palsy was added to the appeal when the 
veteran brought a timely appeal from a November 2002 RO 
rating decision that denied entitlement to service 
connection.  The case was recently returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
associate Bell's palsy to the veteran's military service on 
any basis.

2.  The record does not substantiate dental trauma during 
active service.

3.  Tooth #8 was removed during military service, was 
replaced with a bridge that is functioning normally, and the 
current dental examination does not show any loss of 
masticatory function or bone loss associated with the removal 
of tooth #8.




CONCLUSIONS OF LAW

1.  Bell's palsy was not incurred in or aggravated by active 
service and it may no be presumed to have so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2004). 

2.  The criteria for compensation for tooth #8 have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 
3.159, 3.381, 4.150 (2004). 

3.  The criteria for VA outpatient dental treatment have not 
been met.  38 U.S.C.A. §§ 1712, 5103, 5103A, 5107 (2002); 38 
C.F.R. §§ 3.381, 4.150, 17.161 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter-Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) that became 
law in November 2000 applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
holding in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) explained that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) (usually the RO) decision on a 
claim for VA benefits.  In this case, the initial AOJ 
decision regarding Bell's palsy was made after the veteran 
received VCAA notice so there is no timing deficiency.  
Regarding the intertwined dental claims, the records shows 
decision were made in the mid 1990's before the VCAA notice 
was issued regarding service connection and outpatient 
treatment.  However, the RO considered the claims de novo in 
May 2002 and this is not prejudicial in view of the actions 
the RO completed as will be discussed below.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim. Collectively, the early dental rating 
decisions in June 1996, January 1999 and March 1999 and then 
in May 2002, the statements of the case (SOCs) in December 
1999 and June 2002 and the supplemental statement of the case 
(SSOC) in May 2004 addressed the elements needed to establish 
the benefits sought.  In addition, in letters from the RO to 
the veteran dated in March 2001 he was specifically notified 
of the provisions of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
evidence.  Regarding Bell's palsy, the May 2001 VCAA letter 
provided the pertinent information.  The May 2002 rating 
decision, the May 2002, May 2003, July 2003, January 2004 and 
January 2005 SSOCs discussed the relevant evidence and 
informed the veteran of the reasoning that supported the 
denial of his claim.

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." as provided in 38 C.F.R. § 3.159(b)(1).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
specificity of notice was substantially complied with in the 
VCAA notice letters directed to the disabilities at issue.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 regarding harmless error.  The VCAA 
corerspondence as a whole addressed all aspects of the 
requisite notice.  Moreover the SSOCs that followed the 
enactment of the VCAA further highlighted the requisite 
notice elements and collectively all correspondence providing 
VCAA related information properly conveyed to a claimant the 
essence of the regulation.   See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  The VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
a benefit under a law administered by the Secretary of 
Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  In this regard, the veteran's service 
medical records are associated with the claims file and the 
RO obtained other medical records and VA medical records 
identified by the veteran.  In addition, the veteran has been 
afforded VA examinations for the purpose of assessing the 
relationship between his Bell's palsy and his military 
service and for further development of the dental claim.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide the issues on appeal.  

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the law and no 
further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf.  Therefore the Board concludes that 
adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Analysis

The service medical records including the separation medical 
examination in May 1969 are unremarkable regarding Bell's 
palsy or history of dental trauma.  The record is undisputed 
that Bell's palsy was initially shown late in 1997. VA 
clinical records in 1999 and 2001 refer to the disorder as 
idiopathic and in September 2000 an examiner noted multiple 
studies had been obtained to determine a likely etiology 
without finding an alternative cause.  

A VA physician's assistant stated in April 2001, without 
benefit of the claims file, that the etiology of Bell's palsy 
was unknown but that swelling of the facial nerve may be 
caused by decreased blood flow that may be the long-term 
consequence of a traumatic event such as the veteran reported 
having occurred in Vietnam.  The veteran reported injury to 
the right side of the face, neck and upper body when he was 
either thrown or dove into a foxhole and impacted against a 
very hard, unknown and immovable object.  Then, he recalled 
to a VA psychiatry examiner in early 2003 that in Vietnam he 
was knocked unconscious by a concussion when he was hit in 
the head and neck by something when a mortar or rocket round 
went off.  

H.H.H., M.D., wrote in May 2003 that he interviewed the 
veteran and noted Vietnam injury to the right side of the 
neck and face from blast concussion from which he sustained 
immediate hoarseness, chronic neck pain and eventually 
developed right-sided Bell's palsy.  The physician went on 
regarding post-traumatic arthritis of the cervical spine.  
The veteran wrote in July 2003 that the record showed he had 
injury to his face in a mortar attack and the Bell's palsy 
was directly related to it as demonstrated in the statement 
Dr. H. provided.  

At a RO hearing in July 2004, the veteran believed the injury 
in Vietnam was from blast concussion but did not recall if he 
unconscious (T 6-7) and that Bell's palsy had its onset in 
1997 (T 10) and he could not think of any other significant 
trauma (T 11).  He added lay statements that recalled 
knowledge of the veteran's voice problems/vocal cord injury 
during service.

A VA physician in December 2004 reviewed the claims file, 
noted the onset of Bell's palsy in the late 1990's and the 
history of injury in Vietnam.  It was the physician's opinion 
that Bell's palsy was not service connected with the late 
onset following discharge from military service in 1969.  The 
examiner noted the exact cause of Bell's palsy was unknown 
but it was believed that viral infection of the facial nerve 
was most commonly involved and pressure to the facial nerve, 
for example from a tumor, or bacterial infection, facial 
wounds or autoimmune disorder.  Because of the late onset of 
over 30 years from the time of injury the examiner did not 
believe the Bell's palsy was due to an injury sustained in 
military service. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value, of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (where it was held that, in a case where the claimant 
was also a physician, and therefore a medical expert, the 
Board could consider the appellant's own personal interest) 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
the competency to testify" (citations omitted)).

The three requirements for prevailing on a claim for service 
connection are: (1) competent evidence of a current 
disability (a medical diagnosis); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) a nexus between 
the in-service disease or injury and the current disability 
(medical evidence); Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  See Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection as he has Bell's 
palsy.  He does not satisfy the other two requirements for 
prevailing on a claim for service connection that is grounded 
in the application of section 1154 and its implementing 
regulation.  The Board observes there is no contention that 
Bell's palsy was initially manifested during service or 
during the first post-service year.  Thus, the veteran may 
not prevail under general framework for direct or presumptive 
service connection.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

Turning to the application of 38 U.S.C.A. § 1154 and 
38 C.F.R. § 3.303(d), in Caluza, 7 Vet. App. at 507-08 
(citing Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994)) 
it was emphasized that 38 U.S.C.A. § 1154(b) relaxed the 
evidentiary requirements for adjudication of certain combat-
related VA-disability-compensation claims by allowing lay or 
other evidence to prove incurrence of a condition by combat.  
Further, it was stated that as a result, the lay or other 
evidence would be accepted as sufficient proof of service 
incurrence or aggravation unless there is clear and 
convincing evidence that the disease or injury was not 
incurred or aggravated in service.  The Federal Circuit in 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) set out a 
three-step analysis for applying 38 U.S.C.A. § 1154(b).  
First, it must be determined that there is "satisfactory lay 
or other evidence of service incurrence or aggravation" of 
disease or injury due to combat.  Second, it must be 
determined whether such evidence is "consistent with the 
circumstances, conditions or hardships of such service."  If 
both of these inquiries have been answered in the 
affirmative, then a factual presumption arises that the 
disease or injury is service connected.  The third step of 
the analysis is to determine whether the government has 
rebutted the established presumption of in service incurrence 
by "clear and convincing evidence to the contrary." Id at 
392-93.  Clear and convincing evidence means evidence that 
provides a "reasonable certainty" of the truth of the fact 
in controversy.  See Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  

In Libertine v. Brown, 9 Vet. App. 521, 524-25 (1996), the 
holding was that the Collette Court's decision supplemented 
the Caluza medical nexus analysis, but that in certain cases 
lay evidence would satisfy the first step under Collette.   
In Clyburn v. West, 12 Vet. App. 296, 303 (1999), the CAVC 
affirmed the principle that section 1154(b) does not provide 
a substitute for medical nexus evidence and present 
disability.  On this point the Board observes that the 
holding in Huston, 17 Vet. App. at 205-06 approves the 
principle in Clyburn that competent nexus evidence is 
required in a claim grounded in section 1154. 

Upon review of the record with this framework for analysis in 
mind, the Board finds the record does not support the claim 
for service connection for Bell's palsy in light of the 
medical evidence and the presumed credible evidence from the 
veteran.  One cannot reasonably dispute the combat record in 
this case in view of the award of service connection for 
post-traumatic stress disorder.  There is conflicting 
evidence regarding the claimed facial injury that the veteran 
asserts led to Bell's palsy.  However, with respect to the 
first element in the analysis the Board will accept that 
there is no clear and convincing evidence to rebut the 
claimed injury occurred during service.  

However, simply meeting the element of an injury does not 
alone establish entitlement to service connection.  The 
standard of review as applied to the facts of the veteran's 
case supports the conclusion that the competent evidence 
preponderates against service connection as the claim fails 
on the crucial element of medical nexus for which there is no 
liberalized application of the well-established requirement.  
It is noteworthy that a VA examiner accounted for the history 
as provided by the veteran regarding inservice injury and 
elaborated upon the basis for concluding there was no nexus 
for the Bell's palsy.  Unlike the VA physician's assistant or 
Dr. H., the VA examiner in 2004 appeared to base the opinion 
regarding a nexus to service upon a review of the entire 
record which supported the examiner's observation of no 
manifestation of Bell's palsy until many years after military 
service.  In fact, the veteran had stated as much in the 
history he provided to the examiner and the late onset is not 
being disputed.  However it was certainly a material fact to 
the VA examiner that neither of the other clinicians who 
opined on this matter seemed to take into account or discount 
its significance.  Thus, because of the thorough analysis 
offered in the 2004 VA examination and its rationale against 
service connection being carefully explained, the Board 
assigns determinative probative weight to it.  In fact, the 
examiner conceded the injury in service but clearly felt the 
time factor between injury and the first manifestations of 
Bell's palsy clearly weighed against a causal relationship.  
That conclusion is not contradicted or reasonably called into 
question in either of the other statements. 

Furthermore, lay assertions cannot constitute competent 
evidence in most instances, particularly in matters requiring 
medical nexus evidence.  See, e.g., Savage v. Gober, 10 Vet. 
App. 488 (1997), recently clarified in Voerth v. West, 13 
Vet. App. 117 (1999).  Moreover medical statements that are 
undoubtedly solely based upon such information are accorded 
no significant probative weight.  Self reported history 
unenhanced by additional comment from an examiner does not 
constitute competent medical evidence.  See Grover v. West, 
12 Vet. App. 109, 112 (1999), affirming LeShore v. Brown, 8 
Vet. App. 406 (1995).

Thus, the competent medical evidence of record does 
adequately discount a likely relationship to service for 
Bell's palsy and the Board has comment on why it does not 
find any supportive opinion of record sufficient to place the 
evidence at least in equipoise.  In summary, there does not 
appear to be at a minimum an approximate balance of the 
evidence to require application of the benefit of the doubt 
rule.  The Board cannot provide its own unsubstantiated 
medical opinion to rebut the negative inference the VA 
examiner made with regard to the long period between military 
service and the first reference to Bell's palsy.  Although 
the regulations provide for a liberal application in cases 
such as the veteran's case, there are well-established 
evidentiary elements that must be met before that standard 
may be invoked.  See, e.g., 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§§ 3.103(a), 3.303(a).  

As for a dental disability, tooth #9 was missing when the 
veteran was examined in June 1965 soon after he entered 
military service and tooth #8 was extracted in January 1967.  
In April 1969 he was sent for evaluation for a maxillary 
partial bridge to replace teeth #8 and #9.  The consultant's 
evaluation in May 1969 noted a one-year history of voice and 
vocalization concerns and that there was no history of neck 
injury.  The impression was peripheral type paralysis of the 
right vocal cord.  His personnel records show Vietnam service 
from October 1967 through September 1968.  He received the 
Vietnam Service Medal and Vietnam Campaign Medal.  

On the initial VA examination in February 1970 he complained 
of hoarseness and difficulty with high sounds since being 
struck over the upper anterior neck in 1967.  He told an 
examiner this occurred when he was running to bunker and hit 
his neck and throat on a metal rod.  In March 1970, VA 
granted service connection for right vocal cord paralysis.  

He filed a claim for dental benefits in 1969 and a dental 
rating in November 1970 certified removal of tooth #8 as 
having been incurred in service.  See 38 C.F.R. § 17.161(b).  
It was determined that tooth #9 was missing at induction, and 
that there was no evidence of dental trauma.  The record 
shows he reported VA completed bridgework during the 1970's 
and sometime later he had a decayed tooth holding the bridge 
repaired.  He then sought further dental treatment in 1987 
that the records show was directed to other teeth. 

There was a VA rating decision in June 1996 that found no 
dental trauma to allow for dental treatment, but the veteran 
asserted in June 1998 that he should be service-connected for 
tooth #8 since it was extracted about 18 months after he 
entered the service.  The VA rating decision in June 1999 in 
essence found the extracted tooth did not represent a 
compensable dental condition and another dental rating again 
concluded there was no evidence of trauma in military 
service.  

The veteran's October 1999 statement in response did not 
mention any dental trauma and his hearing testimony in 
January 2000 was that he did not know why tooth #8 was 
removed (T. 1, 4), that his concern was treatment not 
compensation (T. 3) and that he could no recall if there was 
trauma involved (T. 4).  Nor did his February 2000 statement 
explaining the history of tooth #8, including VA treatment he 
received, refer to any specific incident of dental trauma 
during military service.
VA dental records in 2001 note he was seen as a "Class IIA" 
patient.  

The veteran told a VA dental examiner in January 2002 he did 
not recall any trauma to the anterior face in the military 
and according to the examination report the examiner did not 
find any evidence of military service trauma that would have 
led to the extraction of tooth #8.  The examiner noted VA 
provided a fixed bridge teeth #6-11 to replace a flipper 
partial from military service and that the veteran had a 
functional prosthesis with normal masticatory function and no 
bone loss.  However, although the veteran stated in June 2002 
that he believed trauma was a factor in the extraction since 
such accidents and injuries were common in training at that 
duty station, he did not provide evidence to support this 
when the Board gave him an opportunity to do so after the 
remand in 2003.  

The veteran's contention that he sustained trauma that led to 
the extraction of tooth #8 is not given any probative weight 
since the record has several contradictory statements in 
testimony and writing.  The veteran does not claim the dental 
injury incurred in combat. Indeed the record show the tooth 
was removed before he went to Vietnam so he cannot assert the 
provisions of section 1154(b) here.  Furthermore, he told a 
VA examiner as recently as 2002 that he could not recall any 
trauma to the anterior face during service.  Moreover his 
statement regarding training trauma was general and did not 
imply he sustained the trauma but merely attempted to argue 
from the general likelihood to raise an inference he could 
have sustained facial trauma. 

Under current VA regulations, which are consistent with 
former versions, compensation is only available for certain 
types of dental and oral conditions listed under 38 C.F.R. § 
4.150, such as impairment of the mandible, loss of a portion 
of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  
Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  38 U.S.C. § 1712; 38 C.F.R.  §§ 3.381, 17.161.  
Thus, the veteran does not meet the criteria for compensation 
based upon the dental history and current examination 
findings that do not show any of the compensable elements 
being met.  The veteran is therefore, not entitled to 
"compensation" for tooth #8 as replaceable missing teeth 
are not disabling conditions and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.  As the veteran does not have one of the 
dental disorders listed under 38 C.F.R. § 4.150; there is no 
basis for an award of compensation based on the veteran's 
loss of teeth. 

Turning to the question of ongoing entitlement to outpatient 
treatment, it appears the veteran is erroneously 
characterized as Class II(a).  Service medical and dental 
records are negative for the claimed injury and for reasons 
stated previously the veteran is not a credible historian on 
this point.  The classes of eligibility for dental treatment 
are set forth in 38 C.F.R. § 17.161.  See 38 U.S.C. § 1712.  
Only one of those classes is potentially applicable in this 
case.  With reference to Class I, he does not have a service-
connected compensable dental disability or condition.  38 
C.F.R. § 17.161(a).

With reference to the Class II criteria, a veteran who has a 
service-connected, noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, may, under certain 
specified conditions, utilize outpatient dental services and 
treatment.  Under Class II (a) criteria, dental treatment may 
be provided for a service-connected noncompensable dental 
condition, which resulted from combat wounds or other service 
trauma.  38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  
The veteran has alleged that dental trauma did not result 
from combat wounds nor is there evidence to that affect.  
Additionally, as previously stated, there is no competent 
evidence in the record that the veteran suffered dental 
trauma in service. As such, the veteran does not meet the 
Class II (a) criteria for service connection for a 
noncompensable dental condition, which resulted from combat 
wounds or other service trauma.  38 C.F.R. § 17.161(c); see 
38 U.S.C.A.  § 1712(a)(1)(B).  For these purposes, the term 
"service trauma" does not include the intended effects of 
therapy or restorative dental care and treatment provided 
during the veteran's military service.  VAOPGCPREC  5-97; 62 
Fed. Reg. 15566 (1997).

In summary, the Board concludes that the evidence does not 
support a finding that the veteran's loss of tooth #8 
resulted from service trauma and VA dental care is not 
warranted on a "Class II (a)" basis.  The veteran's loss of 
tooth #8 does not fall under the categories of compensable 
dental conditions set forth in 38 C.F.R. § 4.150, and the 
veteran does not meet the requirements under 38 C.F.R. § 
17.161 for service connection for the limited purpose of 
receiving VA treatment.  As such the claim is denied.  


ORDER

Entitlement to service connection for Bell's palsy is denied.

Entitlement to compensation for tooth #8 is denied.

Entitlement to outpatient dental treatment is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


